STEINFELD, Justice.
For highway purposes the Commonwealth condemned 4.19 acres from a 38.70 acre tract owned by appellants. The jury found that the before-taking value was $39,000 and the after-taking value was $29,000. From a judgment awarding the owners $10,000, they have appealed claiming only that the trial court erred in allowing, over their objection, testimony that the remaining land was sold for $29,000 fifty days after the taking date.
The proof showed that the sale was at “arm’s length”, although the purchasers bought the property in order to acquire the dirt. The two valuation experts who testified for the Commonwealth each fixed the after-taking value at $29,000. Two witnesses for the owners testified that the after-taking value was $29,000 and one said it was $28,750.
Prior to the trial the court ruled that it would permit the price at which the property sold to he introduced in evidence but would allow the landowners to explain why they accepted that amount of money for the property. That explanation was made, but the landowners say that the admission of the evidence of the sale price forced its witnesses to fix $29,000 as the after value. They had an opportunity to explain to the jury all factors properly used in making their evaluation.
“Where the value of the property is material, any competent evidence which will aid the jury in fixing the fair market value is admissible.” 30 C.J.S. Eminent Domain § 430, p. 565. It is our opinion that the price received in the sale, which took place so soon after the taking date, was evidence of aid to the jury. Cf. Commonwealth, Dept. of Highways v. Whitledge, Ky., 406 S.W.2d 833 (1966).
The judgment is affirmed.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.